Case 2:13-cv-00193 Document 1185 Filed on 09/09/19 in TXSD Page 1 of 1
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 09, 2019
                                                                David J. Bradley, Clerk
